     2:18-cv-03326-RMG          Date Filed 03/16/20       Entry Number 367        Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

SOUTH CAROLINA COASTAL                                )
CONSERVATION LEAGUE; et al.,                          )        No. 2:18-cv-03326-RMG
                                                      ) (Consolidated with 2:18-cv-03327-RMG)
                               Plaintiffs,            )
                                                      )
       v.                                             )   PLAINTIFFS’ OPPOSITION TO
                                                      ) FEDERAL DEFENDANTS’ MOTION
WILBER ROSS, in his official capacity as              )         FOR A 502(d) ORDER
secretary of commerce; et al.,                        )
                                                      )
                               Defendants.            )
                                                      )


       Plaintiffs, City of Beaufort, et al., object to the Federal Defendants’ motion for entry of an

order pursuant to Federal Rule of Evidence 502(d). Plaintiffs join in and incorporate by

reference the Environmental Plaintiffs’ Opposition, ECF 364.

       The Order with which Federal Defendants are attempting to comply requires the

production of documents “containing factual information relied on or considered” in reaching its

decisions at issue here and documents and information “shared or received between agencies or

with non-agency third-parties that were considered.” Order at p. 9 (ECF 352). It is doubtful that

either category of documentation would include attorney-client or work-product protected

materials.

       Moreover, the Order requires Federal Defendants not only to complete the administrative

record but also to submit a privilege log, which lists all documents withheld on the basis of the

deliberative process privilege. Order at p. 9 (ECF 352). Thus, the Order already requires a

thoughtful, non-cursory review of documentary materials to ascertain if the deliberative process

privilege applies and some specificity in identifying withheld materials in the privilege log. It is
     2:18-cv-03326-RMG         Date Filed 03/16/20      Entry Number 367        Page 2 of 2




reasonable to expect that a review for attorney-client privilege and work-product protection could

and would be completed at the same time the other, thorough review for the deliberative process

privilege is conducted. Federal Defendants claim, however, that they are unable to conduct a

“page-by-page pre-production privilege review[.]” (ECF 362, Motion at p. 1) Municipal

Plaintiffs are concerned that Federal Defendants’ review for the deliberative process privilege

ordered by this Court previously may likewise be insufficiently thorough if their Motion is

granted and they are allowed to claim inadvertent disclosure broadly and regardless of the

reasonableness of the review actually undertaken.

       The Federal Defendants have had, as the Environmental Plaintiffs state, over a year with

knowledge they would be required to produce the administrative record in this case and had

ample opportunity to review their internal documents for privilege. Notwithstanding this

extended amount of time, counsel is already required to appropriately address any inadvertent

production of documents subject to privilege and the Defendants’ proposal creates unnecessary

and significant complications to these proceedings.

                                      Respectfully submitted this 16th day of March, 2020.

                                             s/ Amy E. Armstrong
                                             Amy E. Armstrong (ID # 9625)
                                             Leslie S. Lenhardt (ID # 7795)
                                             Benjamin Cunningham (ID # 11905)
                                             SOUTH CAROLINA ENVIRONMENTAL LAW
                                                     PROJECT
                                             Mailing address:      Post Office Box 1380
                                                                   Pawleys Island, SC 29585
                                             Office address:       430 Highmarket Street
                                                                   Georgetown, SC 29440
                                             Telephone             (843) 527-0078

                                             Attorneys for the Plaintiffs

Georgetown, South Carolina
